DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 12/16/2021.
Status of Rejections
The objections to the drawings and abstract are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 1, 6 and 7 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendments.
All previous rejections are maintained.
Claims 1-9 and 22-23 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnear et al. (WO 2004/110922), hereinafter Minnear, in view of Ovshinsky et al. (U.S. 2002/0029820), hereinafter Ovshinsky, as evidenced by Kuphaldt (“Lessons in Electric Circuits, Volume V—Reference”, 2007).
2 into H+, i.e. a catalyst; Page 15, lines 8-13), the catalyst electrodes in electrical connection with the DC power supply (see e.g. Fig. 2, device 10 is connected to and applies an electric field to electrodes 12a and 12b; Page 15, lines 8-9); and an electron storage unit for storing electrons (see e.g. Page 15, lines 19-20, the electrons are stored in an “external capacitor”), the electron storage unit in electrical connection with the DC power supply and separated from the hydrogen electrolysis unit (see e.g. Page 15, lines 13-20, the capacitor is “external” and since the electrons come from the breakdown of molecular hydrogen into protons on the electrodes connected to the electric field device 10, the capacitor must also be connected to the device in order to store the electrons); wherein in a proton generation mode the DC power supply is configured to operate the catalyst electrodes in anode mode to catalyze oxidation of hydrogen to form and store protons on or near the electrodes (see e.g. Fig. 2, protons are stored in gas storage material 14 between electrodes 12a and 12b, equivalent to the membrane electrode assembly “electrode” described in paragraph 0079, lines 1-7 of the instant specification; Page 15, lines 8-17) and store generated electrons in the electron storage unit (see e.g. Page 15, lines 19-20).

Ovshinsky teaches an apparatus for combined bulk storage and compression of hydrogen (see e.g. Abstract), comprising a pressure containment vessel containing a hydrogen storage material (see e.g. Fig. 1, pressure containment vessel 53 comprising hydrogen storage alloy 52; Paragraph 0034, lines 8-10, and Paragraph 0036, lines 1-4) to which hydrogen is introduced to be reversibly stored under pressure in the storage material by controlled application of energy from an external source (see e.g. Fig. 1, thermal management system 54 which supplies cooling or heat for storage and discharge of the hydrogen; Paragraph 0034, lines 10-15), similar to the gas storage material arrangement of Minnear. This allows for safe, efficient, reliable, cost effective storage and delivery of large quantities of high pressure, “useful” pressure, hydrogen (see e.g. Paragraph 0010 and Paragraph 0007, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Minnear to comprising a hydrogen tank adapted to contain the hydrogen and hydrogen storage means under pressure as taught by Ovshinsky in order to allow for storage and delivery of large amounts of high (“useful”) pressure hydrogen in a safe, reliable and cost effective manner.
Regarding claim 5, Minnear in view of Ovshinsky teaches the electron storage unit being a capacitor (see e.g. Minnear Page 15, lines 19-20).
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnear in view of Ovshinsky, as applied to claim 1 above, and further in view of Mofakhami (U.S. 2010/0089767).
Regarding claim 2, Minnear in view of Ovshinsky teaches all the elements of the apparatus of claim 1 as stated above. Minnear in view of Ovshinsky further teaches the apparatus being operable in a hydrogen recovery mode in which the DC power supply is configured to operate the catalyst electrodes in cathode mode wherein protons on the catalyst electrodes are converted to hydrogen (see e.g. Minnear Page 11, lines 3-8, the applied field is reversed to drive controlled release of the stored gas) by recovering the electrons from the electron storage unit (see e.g. Minnear Page 15, lines 19-20).
Minnear in view of Ovshinsky does not teach the hydrogen being generated under vacuum, under conditions to remove the hydrogen from a surface of the electrodes as it is formed and remove it from the hydrogen tank.
Mofakhami teaches unit for storage and restitution of hydrogen (see e.g. Paragraph 0064), the unit comprising a cathode capable of storing atomic hydrogen (see e.g. Paragraph 0066). In a hydrogen recovery mode, the unit is placed under vacuum in order to facilitate extraction of the gaseous hydrogen released by the cathode (see e.g. Paragraph 0058, lines 3-6, and Paragraph 0070, lines 7-9). 
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnear in view of Ovshinsky, as applied to claim 1 above, and further in view of Merida-Donis (U.S. 2002/0017463).
Regarding claim 3, Minnear in view of Ovshinsky teaches all the elements of the apparatus of claim 1 as stated above. Minnear in view of Ovshinsky does not teach a humidifier configured to humidify the hydrogen with water before delivery to the hydrogen tank. Minnear in view of Ovshinsky does teach the desire to increase the solubility and/or mobility/diffusivity of the stored gas (see e.g. Minnear Page 14, lines 8-15 and 19-21), as well as the gas storage material in use with an applied electric field being a polymer (see e.g. Minnear Page 6, lines 14-17).
Merida-Donis teaches an apparatus comprising a polymer electrolyte membrane electrode assembly (see e.g. Figs.1 and 7, PEMFC 10 or PEMFC stack 802 with MEA 101; Paragraph 0011, lines 1-4) to which hydrogen is introduced and converted on a catalyst electrode into protons which then travel through the MEA (see e.g. Fig. 1, anode electrode layer 103 with anode catalyst layer 107 at which hydrogen is oxidized to hydrogen ions as in equation 1, which then migrate through the polymer membrane electrode 102 of the MEA 101; see e.g. Paragraph 0011, line 10-22). The hydrogen reactant is preferably humidified in a humidifier prior to introduction to the MEA in order 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Minnear in view of Ovshinsky to comprise a humidifier to humidify the hydrogen with water before delivery to the hydrogen tank as taught by Merida-Donis in order to facilitate migration of protons in the hydrogen storage material, particularly when it is a polymer material.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnear in view of Ovshinsky, as applied to claim 1 above, and further in view of Pak (U.S. Patent No. 7,132,385).
Regarding claim 4, Minnear in view of Ovshinsky teaches all the elements of the apparatus of claim 1 as stated above. Minnear in view of Ovshinsky does not teach the electrodes being metal impregnated electrodes but does teach the electrodes comprising platinum as a material that actively breaks down hydrogen (see e.g. Minnear Page 15, lines 11-13)
Pak teaches a polymer electrolyte membrane fuel cell comprising a catalytic electrode at which hydrogen is converted to protons (see e.g. Col. 1, lines 63-65), the electrode comprising a carbon support impregnated with a platinum catalyst (see e.g. Col. 3, lines 23-42). These impregnated electrodes provide increased performance due to the high loading, small size and uniform dispersal of the catalyst particles (see e.g. Col. 9, lines 57-65).
.
Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnear in view of Ovshinsky, as applied to claim 5 above, and further in view of Morimoto et al. (“Electric double-layer capacitor using organic electrolyte”, 1996), hereinafter Morimoto.
Regarding claim 6, Minnear in view of Ovshinsky teaches all the elements of the invention of claim 5 as stated above. Minnear in view of Ovshinsky further teaches the electron storage unit being a capacitor (see e.g. Minnear Page 15, lines 19-20). Minnear in view of Ovshinsky does not explicitly teach the capacitor having a high surface area and being formed from an alloy of metals or oxide of metals.
Morimoto teaches a capacitor that is capable of extremely high capacitance, has low D.C. resistance and can be charged and discharged at a high rate (see e.g. Page 247, Col. 2, lines 10-15) comprising high surface area activated carbon electrodes (see e.g. Page 247, Col. 1, under “Summary”, lines 5-7, and Col. 2, lines 10-12) which contribute to the excellent performance of the capacitor (see e.g. Page 239, Col. 1, lines 5-9) and a high corrosion resistant metal alloy container (see e.g. Table 5 and Page 247, Col. 1, under “Summary”, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitor of Minnear in view of Ovshinsky to comprise the high surface area carbon electrode capacitor with a 
Regarding claim 22, Minnear in view of Ovshinsky and Morimoto teaches the alloy being made from nickel (see e.g. Morimoto Table 5).
Claims 5, 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnear in view of Ovshinsky, as applied to claim 1 above, and further in view of Gomez (U.S. 2012/0133323), hereinafter Gomez ‘323.
Regarding claim 5, Minnear in view of Ovshinsky teaches all the elements of the apparatus of claim 1 as stated above. Minnear in view of Ovshinsky does not teach the electron storage unit being an electrolytic system, instead teaching it as a capacitor (see e.g. Minnear Page 15, lines 19-20). 
Gomez ‘323 teaches an electrical energy storage device (see e.g. Abstract) in which electrical energy is reversibly stored and released by a redox couple electrolytic system coupled to a DC power source (see e.g. Paragraph 0040, lines 7-22, redox couple electrolytes in cathode/anode cells are oxidized or reduced during energy charge and discharge cycles). This energy storage device provides high efficiency, high capacity and long life (see e.g. Paragraph 0086).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Minnear in view of Ovshinsky to substitute the capacitor electron storage unit with the redox couple electrolytic system taught by Gomez ‘323 as an alternate means of reversibly storing 
Regarding claim 7, Minnear in view of Ovshinsky and Gomez ‘323 teaches the electron storage unit being an electrolytic system, as stated above, and reactions used in the chemical storage of the electrons having a low E0 (see e.g. Gomez ‘323 Table 1 and Paragraph 0050, suitable redox couple ions include Cu+/Cu2+ and Sn2+/Sn3+ which have E0- values of 0.153 and 0.15, respectively, which are as low or lower than the “low E0” of 0.153 described in paragraph 0015 of the instant specification).
Regarding claim 23, Minnear in view of Ovshinsky and Gomez ‘323 teaches the reaction used in the chemical storage of the electrons being the cupric-cuprous reaction that has an E0 of 0.153 (see e.g. Gomez ‘323 Table 1 and Paragraph 0050, suitable redox couple ions include Cu+/Cu2+ and Sn2+/Sn3+ which have E0- values of 0.153 and 0.15, respectively).
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnear in view of Ovshinsky, as applied to claim 1 above, and further in view of Gomez (AU 2015101511), hereinafter Gomez ‘511.
Regarding claim 5, Minnear in view of Ovshinsky teaches all the elements of the apparatus of claim 1 as stated above. Minnear in view of Ovshinsky does not teach the electron storage unit being oxygen ions contained in electrodes. 
Gomez ‘511 teaches an apparatus in which the electron is removed from hydrogen gas to store it as a proton in an electrode (see e.g. Paragraph 0039, lines 1-7), and the electron is stored by converting oxygen gas to oxygen ions (see e.g. Paragraph 0040). This allows storage and release of both the hydrogen and oxygen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Minnear in view of Ovshinsky to substitute store the electrons in the form oxygen ions as taught by Gomez ‘511 in order to store oxygen in addition to the stored hydrogen for use in fuel cells where oxygen is not readily available from the atmosphere.
Minnear in view of Ovshinsky and Gomez ‘511 as combined above does not teach the oxygen ions being stored in electrodes, instead teaching them being stored in an electrolyte surrounding the electrodes on which the ions are generated (see e.g. Gomez ‘511 Paragraph 0040).
Minnear further teaches that oxygen gas can be stored similarly to hydrogen gas in the electrode and gas storage material arrangement (see e.g. Page 9, lines 14-15). This gas storage arrangement allows for more efficient and controlled storage and retrieval of gas (see e.g. Page 5, lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen ion electron storage unit taught by Minnear in view of Ovshinsky and Gomez ‘511 to further comprise the gas storage electrode assembly for storage of the oxygen as taught by Minnear as a means for efficient and controlled storage and retrieval of the oxygen. 
Regarding claim 8, Minnear in view of Ovshinsky and Gomez ‘511 teaches the electron storage unit being oxygen ions contain in electrodes, as stated above, and the .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 11-12 that Minnear in view of Ovshinsky do not teach the formation and storage of protons on or near the one or more electrodes, particularly because the two references utilize a “carrier” in the form of a hydrogen storage material. This is not considered persuasive. The claim does not require that the storage of the protons be done without a carrier. Therefore, the system of Minnear, which comprises a hydrogen storage material adjacent electrodes which catalyze the formation of protons from hydrogen gas (see e.g. Minnear Fig. 2, electrodes 12a and 12b comprise a material that actively breaks down H2 into H+, i.e. a catalyst, and formed protons are stored in gas storage material 14 between the two electrodes; Page 15, lines 8-17), meets the limitation of “form[ing] and stor[ing] protons on or near the one or more electrodes” as currently claimed.
Furthermore, it should be noted that, though the applicant states on page 12 of the Remarks, as well as in paragraph 61, lines 4-7, of the specification that the protons are stored on the electrode surface in a single layer or multi-layer while the electrode is .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795